Title: To George Washington from Richard Peters, 21 November 1780
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Nov. 21. 1780
                        
                        Captain McIntire the Bearer represents to the Board that from some former Orders of ours he does not think
                            himself at Liberty to leave the Western Department & join the main Army & has desired a Letter to your
                            Excellency continuing our Assent to his serving in the Army under your immediate Command. We have represented to him the
                            Embarrassments which will attend his Promotion or Command in the Main Army but have consented to his going to Head
                            Quarters & taking Your Orders & Advice on the Subject. We have the Honour to be with the greatest respect
                            & Esteem Your very obed. Servts
                        
                            Richard Peters
                            By Order
                        
                    